DETAILED ACTION
The following is a first action on the merits of application serial no. 17/641715 filed 3/9/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 3/9/22 has been considered.
Drawings
The drawings are objected to because some details as recited are not referenced in the drawings as follows:
-an engine transmission mechanism
-a drive motor transmission mechanism
-a power output shaft
-a transmission shaft
-an end gear of the engine transmission
-an end gear of the drive motor
-an engine output shaft
-a first output shaft
-a second output shaft
-coupling teeth
-an intermediate shaft
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Note: the examiner is making the drawing objection based on the limitations as recited needing to have a clear and concise drawing interpretation based on what is described in the specification (i.e., determining what end gears of engine and drive motor mechanisms were referring to).




Specification
The disclosure is objected to because of the following informalities: The abbreviation “ISG” is disclosed throughout the specification, however, what the abbreviation is referring to isn’t described.   
Appropriate correction is required.
 Claim Objections
Claim 3 is objected to because of the following informalities: The abbreviation “ISG” is recited throughout the claim, however, what the abbreviation is referring to isn’t recited (or described in specification).   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a first and second gear and claim 6 recites a fifth, sixth and seventh gear.  Scope of coverage is indefinite between the claims as recited based on gears three and four not being recited in order to maintain consistency of gear recitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106523629A (using U.S. publication to Yu et al 20190017572 as translation and also considered a 102(a)(1) art based on publication date). CN and Yu discloses a complex-connection single-gear vehicle power system, comprising: an engine (71); an ISG motor (72); an engine transmission mechanism; an electromagnetic clutch (41, 42, [0063]-[0064]); a drive motor (60); a drive motor transmission mechanism; and a power output shaft (31, 33), wherein the ISG motor and the drive motor are disposed on different shafts (as shown in Figure 1), wherein the ISG motor is disposed on a transmission shaft of the engine transmission mechanism (as shown in Figure 1), or is disposed on a shaft different from the transmission shaft of the engine transmission mechanism and is connected with the transmission shaft through a gear pair, wherein the electromagnetic clutch is disposed on the transmission shaft of the engine transmission mechanism (as shown in Figure 1 via 42) or the power output shaft (as shown in Figure 1 via 41), and an end gear (12) of the engine transmission mechanism is disposed at an end of the power output shaft, wherein an end gear (14) of the drive motor transmission mechanism is also disposed on the power output shaft, wherein the engine transmission mechanism comprises an engine output shaft (extending from 71) and a first output shaft (31), the engine output shaft is provided thereon with the ISG motor (72) and a first gear (11), the first output shaft (31) and the power output shaft (33) are coaxial and spaced apart from each other (via 41), the first output shaft is provided thereon with a second gear (12), a side of the second gear that is close to the electromagnetic clutch is provided thereon with coupling teeth (side of 41 connected to 31), and the electromagnetic clutch is disposed on the power output shaft (side of 41 connected to 33).
Note: the use of the term “or” indicates that the limitations prior to and after the term need not be met together (i.e., alternative limitation).

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Yu discloses a complex-connection single-gear vehicle power system, comprising: an engine (71); an ISG motor (72); an engine transmission mechanism; an electromagnetic clutch (41, 42, [0063]-[0064]); a drive motor (60); a drive motor transmission mechanism; and a power output shaft (31, 33), wherein the ISG motor and the drive motor are disposed on different shafts (as shown in Figure 1), wherein the ISG motor is disposed on a transmission shaft of the engine transmission mechanism (as shown in Figure 1), or is disposed on a shaft different from the transmission shaft of the engine transmission mechanism and is connected with the transmission shaft through a gear pair, wherein the electromagnetic clutch is disposed on the transmission shaft of the engine transmission mechanism (as shown in Figure 1 via 42) or the power output shaft (as shown in Figure 1 via 41), and an end gear (12) of the engine transmission mechanism is disposed at an end of the power output shaft, wherein an end gear (14) of the drive motor transmission mechanism is also disposed on the power output shaft, wherein the engine transmission mechanism comprises an engine output shaft (extending from 71) and a first output shaft (31), the engine output shaft is provided thereon with the ISG motor (72) and a first gear (11), the first output shaft (31) and the power output shaft (33) are coaxial and spaced apart from each other (via 41), the first output shaft is provided thereon with a second gear (12), a side of the second gear that is close to the electromagnetic clutch is provided thereon with coupling teeth (side of 41 connected to 31), and the electromagnetic clutch is disposed on the power output shaft (side of 41 connected to 33).
Note: the use of the term “or” indicates that the limitations prior to and after the term need not be met together (i.e., alternative limitation).

Allowable Subject Matter
Claims 6 and 7 are objected to (via prior art purposes only) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 6 in combination with claim 3) ………the electromagnetic clutch has an inner sleeve and coil disposed in the sleeve, an end face of the sleeve having coupling teeth, the motor mechanism has a motor output shaft, intermediate shaft and second output shaft being same as power output shaft and wherein the motor output shaft is provided with a seventh gear, the intermediate shaft is provided with an eighth and fifth gear and second shaft is provided with sixth gear and in combination with limitations as written in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-CN205185838U (Figure 1), CN109986954A (Figure 2) and CN109017261A (Figure 1) are cited as showing that it is well known in the art to provide an engine transmission mechanism and a drive motor transmission mechanism on two sides of a power output shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        July 16, 2022